 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8    WELLS FARGO BANK, N.A.,
                                                          C19-1857 TSZ
 9                    Plaintiff,

10            v.
                                                          ORDER
11    MEEEL, INC.; VLADISLAV A. MOKSHIN;
      and PW FUNDING II LLC,
12
                      Defendants.
13

14
            Plaintiff’s Motion for Order Allowing Deposit of Funds Into Court Registry, docket
15
     no. 18, is GRANTED, and Plaintiff may deposit, pursuant to 28 U.S.C. § 1335(a)(2), into the
16
     Registry of this Court, as a “Disputed Ownership Fund,” within the meaning of 26 C.F.R.
17

18   § 1.468B-9, the amount of $33,310.95, which Plaintiff represents is the entire sum in dispute in

19   this interpleader action.

20          IT IS SO ORDERED.
21          DATED this 9th day of March, 2020.
22

23

24
                                                         A
                                                         Thomas S. Zilly
25                                                       United States District Judge

26
                                                                         FOX ROTHSCHILD LLP
                                                                            1001 Fou rth Avenu e, Sui t e 4500
     ORDER - 1                                                              Seattle, Washington 98154-1192
                                                                                              206.624 .3600
